Citation Nr: 0932723	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right-knee 
disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 






INTRODUCTION

The Veteran served on active duty from May 2002 to September 
2002 and from August 2004 to October 2004.  He has additional 
inactive duty for training in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing before a Decision Review 
Officer in October 2006 and before an Acting Veterans' Law 
Judge in August 2007.  Transcripts of the hearings are of 
record.

In September 2008, the Veteran filed a Notice of Disagreement 
with an initial zero-percent disability rating for his right 
foot awarded in an August 2008 rating decision.  The RO 
issued a Statement of the Case in November 2008.  However, 
the Veteran has not submitted a Substantive Appeal for this 
issue, and it is not currently before the Board.

The issue of entitlement to service connection for a right-
knee disability was previously before the Board in June 2008 
but was remanded for additional development.  The requested 
development has been completed to the extent possible, and 
the issue has been returned for further consideration.


FINDING OF FACT

The evidence does not show that the Veteran currently has a 
chronic right knee disability.




CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
a right-knee disability.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A.  § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice by letter mailed in 
October 2005, prior to the initial adjudication of his 
claims.  The Veteran did not receive notice as to disability 
rating and effective date elements until March 2006, and he 
was provided with a third letter that contained complete VCAA 
notification in July 2008.  However, the Board finds there is 
no prejudice to him in issuing a final decision.  As 
explained below, the Board has determined that service 
connection is not warranted for the Veteran's right-knee 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim was no 
more than harmless error.  Moreover, the Veteran's claims 
were readjudicated after the receipt of all required 
notification in a November 2008 Supplemental Statement of the 
Case. 

The Board has also complied with its duty to assist the 
Veteran.  Service treatment records have been obtained, VA 
has asked the Veteran to submit any relevant private medical 
records, and the Board has obtained those private medical 
records authorized by the Veteran.  Moreover, the Veteran has 
been afforded an appropriate VA examination in response to 
his claim.  The Veteran has not identified any outstanding 
existing evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board finds the preponderance of the evidence to be 
against the Veteran's claim for entitlement to service 
connection for a right-knee disability.  Although the Veteran 
is competent to report his right knee symptoms, the evidence 
does not show that such a claimed disability is etiologically 
related to service.

In September 2004, while the Veteran served on active duty at 
Camp Shelby in Hattiesburg, Mississippi, the he hit his right 
foot on a tree stump or log.  The next morning, the Veteran 
awoke with right-foot and knee pain and reported to sick 
call.  The examiner at sick call noted that the Veteran had 
injured his right foot and that the Veteran reported a prior 
history of right-knee pain.  A September 2004 sick slip 
excused the Veteran from activities for seven days due to his 
reported right-foot and knee pain.  The examiner noted that 
the Veteran's foot injury might require surgery and referred 
the Veteran to a private medical facility in Hattiesburg for 
diagnosis and treatment.  

The Veteran claims that in September 2004, an examiner at the 
Hattiesburg Clinic diagnosed him with a knee injury.  In 
November 2008, the clinic sent treatment records for the 
September 2004 right-foot injury to VA and stated that the 
clinic had no record of treating the Veteran for a knee 
injury.

The Veteran's service treatment records are otherwise 
negative for signs of a right-knee injury, although the 
Veteran did complain of a left-knee injury in service in June 
2002.  

The Veteran has not submitted additional private medical 
records to substantiate his claim for entitlement to service 
connection for a right-knee disability.  In July 2007, the 
Veteran was treated in a private hospital emergency room for 
an injury sustained when he strained his right knee lifting a 
heavy couch.  At the time, the Veteran did not inform the 
hospital of any prior knee symptoms or injuries.  At the 
hospital, he was diagnosed with a right-knee ligamentous 
sprain.  The hospital record states that a right-knee X-ray 
showed no osseous or articular abnormalities. 

In July 2008, the Veteran was afforded a VA examination.  The 
examiner reported no signs of knee injury, normal ranges of 
motion, and normal alignment.  X-rays revealed no reported 
abnormalities of the right knee.  During the July 2008 
examination, the Veteran claimed that he was treated for a 
knee injury in Hattiesburg in September 2004, but the 
examiner could not find any record of such treatment in the 
file.  Based on the examination and the review of the file, 
the examiner stated that he was unable to state whether the 
Veteran's claimed right-knee disability was at least as 
likely as not related to service without resorting to 
speculation.

The Board finds that entitlement to service connection for a 
right knee disability is not warranted.  The evidence does 
not show that the right knee injury sustained by the Veteran 
in September 2004 resulted in a chronic disability.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

The Veteran has testified that he injured his right knee 
during training in September 2004.  The Veteran is competent 
to report this injury, and his credibility is supported by 
the September 2004 sick slip that noted right knee pain.  
However, there was no diagnosis of a chronic right knee 
disability at that time.  As for the September 2004 sick 
slip, the Board notes that "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999). 

The record is negative for any additional evidence of a right 
knee disability subsequent to September 2004 until the 
Veteran was seen at the emergency room in July 2007.  
However, this treatment was for an acute injury sustained 
while moving furniture and the record does not contain a 
reference to a previous injury.  In fact, the examination of 
the right knee was normal, and an X-ray study of the knee 
obtained at that time was negative.  

The most recent examination of the right knee was conducted 
in July 2008.  The impression was that there was no objective 
evidence of impairment.  Therefore, the Board finds the July 
2008 examination demonstrates that both the injury sustained 
during training in September 2004 and the injury in July 2007 
were acute and transitory, and did not result in a chronic 
disability.  In the absence of a current disability, the 
preponderance of the evidence is against the Veteran's claim, 
and it must be denied. 

The Board acknowledges the Veteran's sincere belief that he 
has developed a right knee disability as a result of his 
training injury.  He is competent to report right-knee 
symptoms currently and during service.  However, as a lay 
person, he is not qualified to opine regarding matters of 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As the July 2008 VA examination failed to 
identify a current disability, his claim must be denied. 


ORDER

Entitlement to service connection for a right-knee disability 
is denied.


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


